 TEAMSTERS LOCAL NO. 379Teamsters LocalNo. 379,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaandGerrity Company, Inc.Cases 1-CP-223, 1-CB-2366, and 1-CC-1203June 17, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn March27, 1974,Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding.Thereafter,theCharging Party filedexceptions and a supporting brief.Respondent filedcross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions,cross-exceptions,and briefs and has decided to affirm therulings,findings,and conclusions'of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Teamsters Local No.379, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Boston,Massachusetts, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.1In the absence of exceptions,we adopt,pro forma,the AdministrativeLaw Judge's conclusions that Respondent violated Sec. 8(b)(7XC) and Sec.8(bx1)(A) of the Act.DECISIONTHOMAS A. RICCI, Administrative Law Judge: A hearingin this proceeding was held on February 6 and 7, 1974, atBoston,Massachusetts, on complaint of the GeneralCounsel against Teamsters Local No. 379, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Respondent, orLocal 379. On separate charges all filed on July 19, 1973,by Gerrity Company, Inc., the complaint issued on August17, 1973. The complaint alleges violations by the Respon-dent of three separate and distinct sections of the statute:Section 8(b)(7)(C), 8(b)(1)(A), and 8(bx4)(i) and(ii)(B).Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE CHARGING COMPANY629The Gerrity Company is engaged in the sale anddistribution of lumber, building materials, and relatedproducts.It operates in a number of States,and its solelocation involved in this proceeding is called the Readvilleyard, in Boston, Massachusetts. In the ordinary course ofitsbusinessthisCompanycauses large quantities ofmaterials to be purchased and transported in interstatecommerce through the various States to its variouslocations,and substantial quantities of building materialstobe transported from its locations into other states.Annually itsellsproducts valuedin excessof $500,000fromMassachusetts to other States, and imports intoMassachusettsmaterials valuedin excessof $50,000. I findthat the Gerrity Company is engaged in commerce withinthe meaningof the Act.II.THE RESPONDENTLABOR ORGANIZATIONIfind that Teamsters Local No. 379, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis proceeding arose from a strike called on July 16,1973, by Teamsters Local 379 against the Gerrity Compa-ny'sReadville,Massachusetts, operation.The strike,always accompanied by picketing, lasted through August22,when the Union both discontinued picketing andoffered to return the employees to their old jobs with theCompany. There are three separate charges which trig-gered the complaint, each of them involves a distinctiveelement of the statute, and each in turn is pressed to thefull in the General Counsel's complaint and case in chief.(1) The entire strike, and the picketing, is said to have beenillegalbecause its objective was to wrest from Gerrityexclusive recognition as bargaining agent in favor of Local379. (2) In the effort to persuade everybody-Gerrityemployees and strangers alike-to refuse to cross its picketline, theUnion and its agents are charged with havingthreatened violence, and to have restrained and coercedemployees, in violation of Section 8(b)(1)(A). (3) Local 379is charged with having induced employees to strike-Sec-tion 8(b)(4)(i)-and threatened and coerced employers-Section 8(b)(4)(ii)-with an object of causing employersother than Gerrity to cease doing business with Gerrity-intotal,Section 8(b)(4)(i) and (ii)(B). TheRespondentadvances a number of defenses which will be explainedbelow.A.8(b)(7)(C)ViolationGerrity's Readville yard covers 23 acres and normallyemploys from 80 to 90 persons, of whom about 25 do whatby somewitnessesambiguously called "yard" work,apparently shipping and receiving lumber and finishedproducts. During the few days preceding Saturday, July 14,15 or 20-maybe a few more, the record really does not211NLRB No. 92 630DECISIONSOF NATIONALLABOR RELATIONS BOARDshow-signed cards in favor of Local 379, and on Mondaymorning, July 16, the Union called a strike. The number ofGerrity employees who struck, and picketed thereafter, isvariously described as between 14 and 25 by the severalwitnesses,both management agents and employees. Thatthe purpose of the picketing was to obtain recognition fromthe Company could not be clearer on this record. On thevery first day of the strike Local 379 wrote a letter toGerrity: "Please be advised a majority of your employeeshave designated Local No. 379 as their Union Representa-tive. Pleasenotify me when it will be convenient for you tomeet for the purpose of CollectiveBargaining."On August24,when Local 379 decided to stop picketing, it wroteagain to the Company, saying its earlier "letter requestedrecognition" was now "inoperative." The company repliedon July 18, refusing recognition and suggesting an electionby secret ballot. No election petition with the Board wasfiledand the picketing continued for over a month.Vincent Miller, business representative of the Respondent,testifying for the defense, admitted it was his purpose notto file a petition and to obtain recognition via the strikeroute, statute or no statute. He spoke of a meeting he heldwith the Gerrity employees on Saturday, 2 days before thepicketing: "I recall that the issue whether we should strikeor go to an election was discussed, and considering whatoccurred with Local 317 in New York City-or Syracuse,rather,New York, by a majority overwhelming vote themen decided to go on strike rather than waste their timepetitioning for an election." I find that by inducingGerrity's employees to strike, and by picketing Gerrity'syard from July 16 to August 22, 1973, the Respondentviolated Section 8(b)(7)(C) of the Act.The Respondent makes a number of contentions indefense, some fairly understandable from a reading of thetranscript, but some only hinted at obliquely. In fact someof the contentions were so deviously and ambiguouslyworded, either by counsel for the Respondent or its defensewitnesses, that it is not possible to state with certainty theargumentsaremade at all. Restated: some of theargumentsare so blurred that the Respondent remained ina position plausibly to assert later it never really did arguewhat it seemed to be saying. And perhaps this is becausesomeof the defenses are so clearly without merit.Some months before these events another local of theTeamsters International, its Local 317, was certified after aBoard election as bargaining agent for employees of thissamecompany at its Syracuse, New York, plant, perhaps400 miles from Boston. Collective-bargaining negotiationsthere had not been completed yet, and itseemsLocal 317has been on strike at Syracuse. One contention of Miller,businessrepresentative of Local 379, is that inasmuch asLocal 317 achieved nothing by establishing its majoritystatus viathe election process, what was the use of Local379 doing the same thing, what good would an election dowith an employer of this kind, and therefore the Respon-dent was free to force recognition by the strike route, andnever mind how Section 8(b)(7)(C) of the Act might be adeterrent against strikes by another union, or even this one,viz-a-viz some other employer. Miller came up with thesamebasic idea-that somehow the Gerrity Companystands outside the protective pale of the law, in more thanone context. He said that on Friday, the day before it wasdecided to strike, some employee had reported to him thathe,theunnamed employee, while solicitingGerrityemployees in the yard to sign union cards, had overheardCrowe, a company manager, say he would fire the peoplewho signed cards. He even said Crowe had fired a man inretaliation for this very activity. There is no probativeevidence at all, to say nothing of there being no LaborBoard charge or complaint, that this Company violatedeither Section 8(a)(1) or (3) with respect to its Readvilleyard employees, or Section 8(a)(5) at Syracuse. Still a thirdescape sought by the Respondent-this apparently withrespect to the entire three-pronged complaint-is thatwhatever happened at the picket line, no matter whatsections of the Act the Union may have violated, it must allbe excused because the Company hired privately employedsecurity guards who came from other States on thisparticular assignment, who were armed, and at times evenhad dogs with them. Gerrity did hire policemen from thecitiesofBoston and Denham,aswellasprivatelyemployed professional guards, to patrol its yard and toescort vehicles both to and from its yard during the strike.I find no merit in any ofthese defenses, if defenses theyare said to be. Eachis sopatently unpersuasive that noextended discussion is warranted. "To the extent that thisdefense amounts to a reliance on a `clean hands' doctrine,it is rejected; the fact that an employer may be violatingtheAct is no justification for proscribed conduct by aunion, either in retaliation or in defense."UnitedMineWorkers of America,160 NLRB 913. "One unfair laborpractice does not excuse another."PlumbersUnion ofNassau County, Local 457,131 NLRB 1243.Company counsel also attempted to avoid the thrust ofSection 8(bX7)(C) by charging the Company did not have areasonable doubt about Local 379's majority status. "Oneof the elements, I take it, that may be involved in thequestion of representation is whether or not there was goodfaith,belief, in the majority or lack of majority, andvarious other items of that nature are pertinent." This issimply not a refusal-to-bargaincase,and in any event thestatutoryproscriptionagainstrecognitional strike andpicketing stands entirely apart from a union's representa-tive strength. Such a strike is unlawful regardless ofwhether the union represents nobody in the bargainingunit or everybody.B.Section8(b)(1)(A)The picketing was largely concentrated at one of the twogates of the Readville yard; the second was closed duringthe strike. The gate in question is an opening about 30-feetwide in the fence. The picketing group was large,concededly often as many as 20 men or more. It is alsoclear, and conceded, that their purpose was to prevail uponeveryone not to cross the line-Gerrity's employeescoming to work, Gerrity's trucks coming and going, andvehicles of any other company doing business with Gerrityaswell.According to the complaint the pickets, withapproval and indeed participation of Local 379 agents,physically blocked the entrances and threatened employeesand others with physical violence to achieve their determi- TEAMSTERS LOCAL NO. 379631nation in preventing entrance or exit from the yard, all inviolation of Section 8(b)(1)(A).There came a time when the pickets in groups of four,six, and even more,moved up the road adjacent to thecompany property but away fromthe gate itself; some-times they were a quarter of a mile, some times they were 1or 1-1/2 miles distant. Always, however, they stationedthemselves on the road along which trucks coming to andgoing from the yard had to pass. They did this pursuant todirections byMiller, the Union's business representative.Miller was present on the picket line every day; he wasassistedatalltimes by two picket captains, WilliamWagner and Jim Healy. There developed a pattern ofphysical obstruction of the entrance itself, the large groupsof pickets deliberately walking back and forth in front ofthe gate so as to make it impossible for vehicles attemptingto pass to do so without endangering the lives of thepickets.This happened, according to General Counselwitnesses, also up the road away from the gate, the picketsat times moving into the road-it is only 20-feet wide andpermits only two vehicles, one in each direction-in orderto block the road, with trucks thereby forced to ride in partoff the road in their attempts to proceed.That this was done with full approval, if not explicitinstructions,of the Union cannot be doubted, for itsagents,Miller and Wagner, were always somewhere in thevicinity. In fact,Wagner's own description of the picketingat the entrance supports the testimony of those witnesseswho said they were physically blocked at the gate. "Wewere walkingback and forthin a circle, in an orderly line.... Directly across the road."There is also direct evidence of Miller's personalparticipation in physical attempts to block access to theyard. L. Paul Lumber Company deals in lumber and haslong done business with Gerrity; its place of business is 75miles away from Readville. On July 17, the second day ofthe picketing, one of Paul's trucks had a tire slashed as itwas leaving Gerrity's, and moth flakes put into its gas tank.The next day Leon Paul, the owner of the Paul Company,himself, drove a truck to Readville; as he was leaving theyard a number of pickets gathered around and slowed histruck.One asked why was he getting "involved in this,"and he answered he had nothing to do with Gerrity'sproblems.At this point another picket jumped on hisrunning board and said: "Mr. Paul, you're a pretty bigman. But, I want to tell you your brain can't stop a bullet."A week later Paul sent three of his trucks to Readville. Ashe arrived with a fourth a little later, a mile from the yard,he met the other three returning empty. One of his driverstold him they had been unable to go through the picket lineand had to turn back. Paul lined up all four of the trucksand led them back towards the gate. Straddling the road,parked at right angles in front of him, he saw Miller'sautomobile-all the doors opened, the hood up, and anumber of pickets standing around in the road. Deter-mined to pass,he drove with his right wheels off the road,endangering his and the next three trucks. Testifying indefense,Miller claimed he had trouble with the "starter,"he always has trouble with the starter in this car, had toreplace it five or six times. He moved his car off the roadwhen a policeman told him to do so. But cars do not stall,or fail to start, standing at right angles across a road. I donot creditMiller at all in these circumstances. Hemanifested virtual contempt for this entire proceeding atthe hearing. He volunteered the idea Paul should have usedsome other entrance to reach Gerrity's yard, and evenwhen the policeman told him to remove his car as anobstruction to traffic, as he himself related: "I said, sir,they could go down to the other place, if they wished, butwe'll try to roll it off." Miller was deliberately attemptingto prevent Paul's trucks from going across his picket line.And his own plain tactic was just another message to hispickets not to hesitate in resorting to illegal means toimplement an overall policy of preventing access to theRespondent's yard.Ialso credit the testimony of the following witnesses. (1)Crowe,the yard's operations manager, testified that he sawpickets in great numbers crowd the entrance gate so thetrucks could not enter, and that pickets deliberately parkedtheir personal cars on the adjacent two-lane road-half onand half off the road-so that vehicles could not movethrough.(2)Clougherty,a Gerrity employee, said that onAugust 16, as he walked to work, Wagner, the picket linecaptain, gave him a ride while he was still half a mile fromthe gate, and asked him to quit his job in sympathy withthe strikers. Clougherty refused, and Wagner then said tohim: "I'd best quit Monday, the following Monday. Theywere gettingpretty fed up with picketing, and they weregoing to start busting heads."(3) Erickson,also a Gerrityemployee, testified he was held up at the gate when hereturned from a delivery with his truck on July 16, and thata picket there told him ". . . that he hated to see any menget hurt, but they were on strike, men had been known togeta broken arm, leg, even necks, and they wouldappreciate it if I did not show up for work the followingday."(4)Hunt,one of the yard managers, said that on July18 he heard Wagner say to the driver of a customer's(BarbozaCompany) truck: "We'll stone you in thetruck. . . .You'llnever get back to the Cape." (5)Robinson,thePaul Company driver, said that as heapproached the Readville yard, still about 2 miles up theroad,severalpickets stopped him and told him not to crossthe picketline becauseif he did "The shit's going to hit thefan." Among these pickets Robinson identified Jerry andWagner, the picket captain.(6)David Eck,ofEck'sTrucking, Inc., testified that on July 25, while he wasparked 2 miles from the gate waiting for a Gerrity securityguard to escort him into the yard, three pickets approachedhim and said: "Get out. We're going to beat your head in ifyou try to run us over." He ignored them and one startedto climb up to his cab, but another pulled the picket off. AsEck proceeded closer to the gate along the road, 15 or 20pickets started to crowd the road to force him off it. Hehad to swing to the right and in so doing the rear of histrailer sideswiped a parked private car. As a policeman wastaking his name, address, and registration, one of thepickets holding a clipboard said to him: "I see you live at1477 Beacon Street, Brookline . . . Well, we're compiling alisthere . . . we're going to come and get you at yourhouse." In this group of pickets Eck recognized Miller.Wagner recalled inviting Cloughert to quit his job, andasking the Barboza driver to "respect" the picket line, but 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDdenied voicing any threats to any of them.I do not creditWagner.His demeanor at the hearing paralleled that ofMiller.Both agents kept repeating it was Mr. Paul,or Eck,or employees attempting to go intothe yard to work, whothreatened the pickets,called them dirty names.Referringto the incident on the road when Eck was forced off thehighway by crowding pickets, Wagner quoted Eck assaying"If I come through here again,I am going to runover every fucking one of youse that are there." There wasno reason for Eck to speak ill to anyone there;he had nointerest in preventinganybodyfrom doing anything. Hissole concern was in going about his normal duties, whereasthe Union,through Miller and Wagner,was attempting tomake its picket line effective.I find thatby theconduct of its pickets,authorized andapproved by agents of the Respondent,in blocking theentrances to Gerrity's yard,in blocking the roads leadingto the yard,and in threatening to inflict bodily injury uponemployees to force them not to cross the Union's picketline, by the conduct of its picket line captain Wagner inthreateningto do bodily harm to employee Clougherty,and bythe conduct of its business representative Miller inobstructing the roadway leading to theyardto preventpassage by the Paul Company trucks, the Respondentviolated Section8(b)(1)(A) of the Act.'The General Counsel asked for a specific finding thatwhen Paul's truck had a tire slashed while leaving theGerrity yard on July 17, it was the Respondent's picketswho did the damage,and that therefore this was anotherviolation of the Act chargeable to Local 379. There werepickets clustered about the front of the truck when the tireblew; in fact one of the pickets was injured when itpractically exploded.None of the witnesses actually sawwho did it; the finding of culpability in the Union wouldhave to be an inference. It would probably not be a badinference,but giving the facts the evidence is indirect, thatfindingsofmass picketing,physicalobstruction andthreats of violence have already been made, and that afurther finding would not enlarge the cease-and-desistorder to be issued,no useful purpose would be served byspeculating,as it were,just who it was that slashed thatparticular tire.C.Section 8(b)(4)The facts underlying this third major component of thecomplaint are no less clear thanthosewhich weredeterminativeof the first two. Theobjectof the picketingwas to obtain recognition.Themethodsused tomake thepicket line effective werecoercive.Whether or not theobject of the picketing was primary or secondaryis also aquestionof fact, but it bears no relationship to the first twofactualquestions.And in the answer to this finalquery-was the picketing primary or secondary-liesresolutionof the thirdallegation,which is that by theconductof its agentsthe Unionrevealedits object as beingto force neutralemployers "to cease doing business" withGerrity.Paul's,Triangle,and, perhaps,but not clearly,Eck's also, were neutral to whatever Local 379's quarrelwithGerritywas.A primarypicket line-and this ispreciselywhat the Respondent'spicket line atGerrity'swas-has as its purpose convincing Gerrity to cease doingbusiness with everybody,in fact, to put him out of businessaltogether if he does not yield.Merely because the whole ofnecessity includes the sum of its parts,itdoes not follow,on well-established law, that the Union's object can be saidto have been secondary at all.There can be no question on this record but that everytime the pickets,or the union agents, approached employ-ees of the neutral companies,or the stranger employerrepresentatives themselves,all they ever asked them to dowas honorthe primarypicket line.Thisfact is so clear it isreally unnecessary to belabor the point here.Two miles away Paul's driver,Robinson,is told "not tocross the picket line." When Eck stopped his truck a mileor so up the road becauseGerritywas sending a securityguard to him,the whole arrangement was to facilitate hisentry into the yard across the picket line. When the picketsout at that point then told Eck they would beat his head in,it had to be because he was headed for the picket line at thegate.Crowe,a major witness for the General Counsel, usedto go from the gate to meet the incoming trucks ofGerrity's customers and heard the pickets tell the drivers,employees of the neutrals, "we don'twant you to go in .. .have regard for us." Asked what did he understand thepickets to mean when they said do not come"in," Crowesaid: "Theymeant, intothe Gerrity yard."Of course the picket line wanted secondary employers tocease doing businesswith Gerrity; every primary picketline has that one objective among others. The best answerto the General Counsel'sargument in support of thiscomplaint appears in the General Counsel's brief to theUnited States Circuit Court of Appeals for the District ofColumbia,a defense of the Board'sdismissalof acomplaint very much like this one,inAmerican Federationof Musicians of the United States and Canada v. N. L. R. B. ,186 NLRB 646:Section 8(bX4) is directed at "secondary boycots,"i.e.,the involvement of neutral employers in labordisputes not their own. Thelanguageof Section 8(b)(4)isbroad, but its application has been limited tosecondarysituationsin conformity with the "dualCongressional objectives of preserving the right oflabor organizations to bring pressure to bear onoffending employers in primary labor disputes andshieldingunoffending employers and others frompressures in controversies not theirown."N.L.R.B. v.Denver Building Trades Council,341U.S. 675, 692(1951).Traditional primary strike activity althoughhaving an impact on neutral employers and seeminglywithin the sweeping terms of Section 8(b)(4) has beenheld to be not violative of the Act.International RiceMilling Co. v. N.L.R.B.,341 U.S. 665,672 (1951);DiGiorgio Fruit Corp. v. N.L.R.B.,89 U.S. App. D.C. 155,IAmong the many suggestions apparently advanced by Respondent'sLocal 317 signs did appear before Gerrity'sproperty,and someone didcounsel at the hearing as additional defenses to all of this misconduct, is theidentify a Carpenter's local agent at the picketing area on one occasion.possibility agents or pickets of Teamsters Local 317 from Syracuse, NewAgainst the direct and cumulative evidence of activitiesby Local 379 and itsYork,may have been responsible for it all, or maybe an AFL carpenteragents, this collateral and totally unsupported broad-side defense is totallylocal union.Before Local 379 called the strikeon July16, pickets bearingunconvincing. TEAMSTERSLOCAL NO.379633162, 191 F.2d 642,649 (C.A. D.C., 1951),cert.denied,342 U.S. 869.In enacting the 1959 amendments to the Act,Congress significantly added the proviso"that nothingcontained in this clause(B) shall be construed to makeunlawful,where not otherwise unlawful,any primarystrike or primary picketing."The legislative history ofthis provision reveals that the recognition thus given tothe lawfulness of primary activity was meant to leaveundisturbed the basic distinction between lawfulprimary activity and unlawful secondary activity whichthe decisions had drawn in cases arising under the 1947Act. SeeNationalWoodwork Mfrs. Assn v. N.L.R.B.,386 U.S. 612, 632-633 (1967).... court and board decisions...have emphasiz-ed the line of demarcation between primary andsecondary conduct. . . .one test of the lawfulness of aunion's picketing or other strike activity in the courseof its dispute with an employer is the identification ofthe strike activity with the actual functioning of theprimary employer'sbusiness at the situs of the labordispute.The Supreme Court.. .recently affirmed thisgeneral principle when it stated that a traditional goalof primary strike activity has been to direct appeals forsupport to"allthose approaching the situs whosemission is selling,delivering or otherwise contributingto the operations which the strike is endeavoring tohalt."UnitedSteelworkers of America v. N.L.R.B.[CarrierCorp.],376 U.S.492, 499 (1964).And see,Local 761,International Union of Electrical Workers v.N. L. R. B.[General Electric Co.],366 U.S. 667,680-686(1960);NationalWoodworkMfrs.Assn.v.N.L.R.B.,supra,386 U.S. at 620-630 (1967)... .The validity of the Board's conclusion is not affectedby the fact that the Union's appeals did not take placeat the Club itself,the situs of the dispute,but werecommunicated through union publications to musi-cians at other locations.The decided cases make clearthat it is irrelevant where the appeal is made, theimportant considerations being(a) that the actioninduced is confined to a refusal to perform servicesonly at the premises of the primary employer,and (b)that the appeal is aimed solely at enhancing theeffectiveness of the primary strike conduct.Thus, inChauffeurs,Teamsters and Helpers, Local No. 175 v.N.L.R.B.,Il IU.S. App.D.C. 65,294 F.2d 261(1961),thisCourt held that neither picketing nor non-situsappeals to neutral truck drivers asking them not tomake deliveries to the strike premises were unlawful.Accord:MilwaukeePlywood Co. v. N.L.R.B.,285 F.2d325, 326(C.A. 7, 1960).The Board also has frequentlyheld that appeals by letter or otherwise made awayfrom the situs of the dispute where they call for actiononly at the situs, does not convert conduct which has aprimary objective into a violation of Section 8(b)(4).See,OilWorkers International Union(Pure Oil), 84NLRB 315, 319(1949);Newspaper and Mail Deliverers'Union(InterboroughNews Co.),90NLRB 2135,2149-2150 (1950). And inDi Giorgio Fruit Corp. v.N.L.R.B.,supra,89 U.S. App. D.C. at 162, 191 F.2d at649, aff g,87 NLRB 720 (1950),the inducement tookthe form ofdisciplinaryaction against union memberswho disobeyedthe union's instructions.Accordingly,I shall recommend dismissalof the com-plaint allegationthat theRespondentviolated Section8(b)(4)(i)and (ii)(B) of the Act.IV. THE REMEDYHaving found that the Respondent and its agents haveengaged in certain unfair labor practices,the statutoryscheme requires that an order be entered requiring them tocease and desist from such practices.The violations of theproscriptions of the statute revealed on this total record areextensive and the Respondent must therefore be enjoinednot only to cease and desist from hereafter violating thestatute with respect to the Gerrity Company,but also withrespect to any other employers within its jurisdiction.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of allfour of the companies discussed above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Gerrity Company, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Teamsters Local No.379, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organization within the meaning ofSection 2(5) of the Act.3.By picketing the premises of the Gerrity Company atitsReadville yard, in Boston,Massachusetts, and bycalling its employees on strike,on July 16,1973, and forover a month thereafter,with an object of forcing orrequiring that Company to recognize or bargain with it asrepresentativeof employees,without being currentlycertifiedas the representative of such employees andwithout filing a petition under Section 9(c) within areasonable period of time,Respondent has engaged inunfair labor practices within the meaning of Section8(b)(7)(C)of the Act.4.By blocking the entrances to Gerrity'syard, byblocking the roads leading to the yard,and by threateningto inflict bodily harm upon employees to force them tohonor the Respondent's picket line,the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair labor 634DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices within the meaning of Section2(6) and (7) of theAct.Uponthebasisof the foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant toSection 10(c)of the Act,Ihereby issue the followingrecommended:ORDER2The Respondent,TeamstersLocal No.379, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,its officers,representatives, andagents, shall:1.Cease and desist from:(a) Picketing the premisesof the Gerrity Company, orcalling its employees on strike, wherean objectthereof isforcing or requiring said employer to recognize or bargainwith it as representativeof the Gerrityemployees, inviolation of Section8(b)(7)(C) of the Act.(b)Blocking the entrancesto the Gerrity yard in thecourse of strike picketing,blocking the roadsleading tothatyard,or threatening to inflictbodily injury uponemployees or other persons forthe purposeof preventingthem from crossingthe picketline, in violation of Section8(b)(IXA) of the Act.2.Take thefollowing affirmativeactionwhich isnecessary to effectuate the policiesof the Act:(a)Post at its offices and meeting halls copies of theattached noticemarked"Appendix." 3 Copies of saidnotice,to be duly furnished by the Regional Director forRegion 1, shall, afterbeing duly signed by anauthorizedrepresentativeof the RespondentUnion, be postedimmediately upon receipt thereof,and be maintained by itfor a periodof 60consecutivedaysthereafter,in conspicu-ous places,including all places where notices to itsmembers are customarily posted.Reasonable steps shall betaken by Respondent to insurethatsaid notices are notaltered,defaced,or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice to theRegionalDirector for Region 1, for postingby GerrityCompany, Inc., that Companybeing willing,at all placeswhere notices to its employeesare customarily posted.(c)Notifythe Regional Director for Region 1, in writing,within20 days fromthe dateof thisDecision,what stepsRespondent has takento comply herewith.IT IS HEREBY FURTHER RECOMMENDED that the complaintbe, anditherebyisdismissed,to the extent it allegesviolations of Section 8(bX4)(i) and (ii)(B).7 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules andRegulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.3 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket the premises of the GerrityCompany,Inc.,atReadville,Massachusetts, or callits employees out on strike,with an object of forcing orrequiring that company to recognize or bargain withthisunion as representative for collective bargainingpurposes of any of its employees.WE wiLLNOT restrain or coerce the employees ofGerrity Company, Inc., or of any other employer, inregard to their rights to engage in union activities, or torefrain from engaging in union activities,by blockingthe entrances to Gerrity's place of business at Read-ville,Massachusetts,by blocking the roads leading tothat location,or bythreatening any employees orpersons with bodily harm for the purposes of prevent-ing them from crossing any picket line.TEAMSTERSLOCAL 379,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is anofficialnotice andmustnot be defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the dateof posting and mustnot be altered, defaced,or covered by any othermaterial.Any questionsconcerning this noticeor compliance withitsprovisionsmay be directed to theBoard'sOffice, 7thFloor,Bulfinch Building, 15 New ChardonStreet,Boston,Massachusetts, 02114, Telephone No. 617-223-3330.